DETAILED ACTION

Response to Amendment
The amendment filed on 2/22/22 has been entered.
Claims 1, 5, 6, 15, 19, 21 and 22 have been amended.
Claims 1-3, 5-17, 19, 20-22 and newly introduced claim 23 are pending.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-3, 5-8, 13 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (“Patel”) USPAT 7,358,585. 
Patel discloses in Figs. 12 and 13 a photodetector, comprising: a first metal contact  (element 136); a metal stripe (element 134) coupled to the first metal contact; and at least one photon absorbing material (SOI layer element 132, abstract and col. 6, lines 35-55) surrounding the metal stripe, wherein the metal stripe has at least one portion, and the at least one photon absorbing material surrounds all sides of the metal stripe on the at least one portion; and a second metal contact (element 142) disposed on the at least one photon absorbing material.       
Re claim 2, Patel discloses wherein the at least one photon absorbing material is germanium (col. 6, lines 35-55).    
Re claim 3, Patel discloses wherein the at least one photon absorbing material is configured to absorb photons in the wavelength range (e.g. 0.4-1.4 µm for listed elements in col. 6, lines 35-55) which overlaps the recited wavelength range.    
Re claim 5, Patel discloses at least one voltage generator (not shown) configured to apply a bias voltage between the first metal contact and the second metal contact (see claim 1) to generate an electric field in the at least one photon absorbing material.   
Re claim 6, Patel discloses wherein the first metal contact is disposed on the at least one photon absorbing material.    
Re claim 7, Patel discloses a semiconductor layer (e.g. SOI structure, see abstract and Fig. 13), wherein the at least one photon absorbing material is disposed on the semiconductor layer .
Re claim 8, Patel discloses wherein the semiconductor layer (e.g. unnumbered element SOI structure under SiO shown in Fig. 13, see also abstract) comprises silicon.
Re claim 13, Patel discloses wherein the at least one photon absorbing material includes a slab (e.g. flat portion of element 132 shown in Fig. 12) and a ridge (e.g. recessed element 138/140 shown in Fig. 12) extending from the slab, and wherein the first metal contact (element 136) is disposed on the slab and the metal stripe (element 134) is inside the slab (Figs. 12 and 13).  
Re claim 21, Patel discloses in Figs. 12 and 13 a photodetector, comprising: a first metal contact (element 136); a metal stripe (e.g. element 134) coupled to the first metal contact; at least one photon absorbing material (SOI layer element 132, abstract and col. 6, lines 35-55) surrounding the metal stripe, wherein the metal stripe has at least one portion, and the at least one photon absorbing material surrounds all sides of the metal stripe on the at least one portion; and a second metal contact (element 142) disposed on the at least one photon absorbing material, wherein the photodetector is an integrated on-chip waveguide (paragraph connecting cols. 11 and 12 and col. 14, lines 44-50).
	Re claim 22, although the recitation calling for, “… wherein the integrated on-chip waveguide is configured to propagate surface plasmon polariton based on a long-range dielectric loaded surface plasmon polariton that facilitates low absorption losses in metal and high coupling efficiency with a photonic mode” constitutes a functional language which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Re claim 23, Patel discloses in Figs. 12 and 13 a photodetector, comprising: a first metal contact (e.g. element 136); a metal stripe (e.g. element 134) coupled to the first metal contact; at least one photon absorbing material surrounding the metal stripe on at least four sides of the metal stripe; and a second metal contact (e.g. element 142) disposed on the at least one photon absorbing material, wherein the first metal contact and the second metal contact are different and separated from each other.
4.	Claim(s) 1-3, 5, 6, 14 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (“Bai”) US PG-Pub 2012/0205767. 
Bai discloses in Figs. 1-6 a photodetector, comprising: a first metal contact (element 104a/504a); a metal stripe (element 102/502) coupled to the first metal contact; and at least one photon absorbing material (absorption material filled element 108/508, ¶[0053]) surrounding the metal stripe, wherein the metal stripe has at least one portion, and the at least one photon absorbing material surrounds all sides of the metal stripe on the at least one portion; and a second metal contact (element 104b/504b) disposed on the at least one photon absorbing material.       
Re claim 2, Bai discloses wherein the at least one photon absorbing material is germanium (¶[0064]).    
Re claim 3, Bai discloses wherein the at least one photon absorbing material is configured to absorb photons in the wavelength range (e.g. 0.4-1.4 µm for listed elements in ¶[0064]) which overlaps the recited wavelength range.    
Re claim 5, Bai discloses at least one voltage generator (not shown) configured to apply a bias voltage between the first metal contact and the second metal contact (¶[0058]) to generate an electric field (Fig. 7) in the at least one photon absorbing material.   
Re claim 6, Bai discloses wherein the first metal contact is disposed on the at least one photon absorbing material (Figs. 1-6).    
Re claim 14, Bai discloses the first metal contact and the metal stripe are composed of silver (¶[0064]).
Re claim 21, Bai discloses in Figs. 1-6 a photodetector, comprising: a first metal contact (element 104a/504a); a metal stripe (element 102/502) coupled to the first metal contact; at least one photon absorbing material (absorption material filled element 108/508, ¶[0053]) surrounding the metal stripe, wherein the metal stripe has at least one portion, and the at least one photon absorbing material surrounds all sides of the metal stripe on the at least one portion; and a second metal contact (element 104b/504b) disposed on the at least one photon absorbing material, wherein the photodetector is an integrated on-chip waveguide (¶¶[0002 and 0052]).
	Re claim 22, although the recitation calling for, “… wherein the integrated on-chip waveguide is configured to propagate surface plasmon polariton based on a long-range dielectric loaded surface plasmon polariton that facilitates low absorption losses in metal and high coupling efficiency with a photonic mode” constitutes a functional language which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Re claim 23, Bai discloses in Figs. 1-6 a photodetector, comprising: a first metal contact (element 104a/504a); a metal stripe (element 102/502) coupled to the first metal contact; at least one photon absorbing material surrounding the metal stripe on at least four sides of the metal stripe; and a second metal contact (element 104b/504b) disposed on the at least one photon absorbing material, wherein the first metal contact and the second metal contact are different and separated from each other.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Fujikata et al. (“Fujikata”) US PG-Pub 2009/0134486. 
Bai teaches the device structure as recited in the claim. The difference between Bai and the present claim is the recited semiconductor layer.

Fujikata discloses in Figs. 7 and 8 a photodetector comprising semiconductor layer (element 8, ¶[0092]) or silicon (as required in claim 8), wherein at least one photon absorbing material (element 1) is disposed on the semiconductor layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the semiconductor layer of Fujikata for those of Bai as a mere substitution of an art-recognized substrate material suitable for the intended use. (MPEP §2144.07)
8.	Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel/Bai in view of Ye et al. (“Ye”) US PG-Pub 2019/0019902.
Patel/Bai teaches the device structure as recited in the claim. The difference between Patel/Bai and the present claim is the recited further photon absorbing material.
Ye discloses in Figs. 1-7 at least one further photon absorbing material (e.g. element 130, Fig. 3) disposed on a semiconductor layer (e.g. element 110/120) adjacent to at least one photon absorbing material (e.g. element 160).   
Ye‘s teachings could be incorporated with the device of Patel/Bai which would result in the claimed invention of a further photon absorbing material. The motivation to combine Ye‘s would be to enhance detection speed (¶[0011]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Ye’s teachings to arrive at the claimed invention.
 Re claim 10, Ye discloses wherein the at least one further photon absorbing material is silicon (¶[0029]).   
Re claim 11, Ye discloses wherein the at least one further photon absorbing material includes a slab (e.g. annotated element SLB) and a ridge (e.g. annotated element RG shown below) extending from the slab.    
Re claim 12, Ye discloses further comprising a low refractive index substrate (e.g. element 110/120 which is similar to an example given by Applicants in ¶[0010]) wherein the semiconductor layer is disposed on the low refractive index substrate.

    PNG
    media_image1.png
    1010
    1016
    media_image1.png
    Greyscale

9.	Claims 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Choi et al. (“Choi”) US PG-Pub 2013/0126700.
Patel discloses in Figs. 12 and 13 a photodetector, comprising: a metal contact (element 136/142); a metal stripe (element 134) coupled to the first metal contact; and at least one photon absorbing material (SOI layer element 132, abstract and col. 6, lines 35-55) surrounding the metal stripe, wherein the metal stripe has at least one portion, and the at least one photon absorbing material surrounds all sides of the metal stripe on the at least one portion. 
Patel teaches the device structure as recited in the claim. The difference between Patel and the present claim is the recited graphene. 
Choi discloses in Fig. 6 at least one graphene layer (e.g. element 34) located between a metal stripe (e.g. element 62/64) and a semiconductor layer (e.g. element 30).
Choi‘s teachings could be incorporated with Patel’s device which would result in the claimed invention of at least on graphene layer. The motivation to combine Choi‘s would be to increase photocurrent generation (¶[0031]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Choi‘s teachings to arrive at the claimed invention.
Re claim 16, Choi discloses wherein the at least one layer of graphene is coupled to a metal contact (e.g. element E1).    
Re claim 17, Choi discloses further comprising at least one further metal contact (e.g. element E3), wherein the at least one layer of graphene is coupled to the at least one further metal contact.    
Re claim 19, Patel discloses wherein the at least one photon absorbing material is germanium (col. 6, lines 35-55).    
Re claim 20, Patel discloses wherein the metal contact (e.g. element 4) is disposed on the at least one photon absorbing material.   
10.	Claims 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Choi.
Bai discloses in Figs. 1-6 a photodetector, comprising: a metal contact (104a/504a or 104b/504b); a metal stripe (element 102/502) coupled to the first metal contact; and at least one photon absorbing material (absorption material filled element 108/508, ¶[0053]) surrounding the metal stripe, wherein the metal stripe has at least one portion, and the at least one photon absorbing material surrounds all sides of the metal stripe on the at least one portion. 
Bai teaches the device structure as recited in the claim. The difference between Bai and the present claim is the recited graphene. 
Choi discloses in Fig. 6 at least one graphene layer (e.g. element 34) located between a metal stripe (e.g. element 62/64) and a semiconductor layer (e.g. element 30).
Choi‘s teachings could be incorporated with Bai’s device which would result in the claimed invention of at least on graphene layer. The motivation to combine Choi‘s would be to increase photocurrent generation (¶[0031]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Choi‘s teachings to arrive at the claimed invention.
Re claim 16, Choi discloses wherein the at least one layer of graphene is coupled to a metal contact (e.g. element E1).    
Re claim 17, Choi discloses further comprising at least one further metal contact (e.g. element E3), wherein the at least one layer of graphene is coupled to the at least one further metal contact.    
Re claim 19, Bai discloses wherein the at least one photon absorbing material is germanium (¶[0064]).        
Re claim 20, Bai discloses wherein the metal contact (e.g. element 4) is disposed on the at least one photon absorbing material.   
 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roy et al. (US PAT 8,680,639) discloses a photodetector including a metal contact and at least one photon absorbing material surrounding the metal stripe on at least four sides of the metal stripe.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893